Title: To Thomas Jefferson from Caesar A. Rodney, 20 February 1804
From: Rodney, Caesar A.
To: Jefferson, Thomas


               
                  Honored & 
                  Feby. 20.  [1804]
               
                attachment which I feel  your administration, & for  state the reasons which have  me absolutely to decline being  [for] the seat I now hold, at the ensu[ing] 
               When [I agre]ed to stand a poll for Rep: to Cong. it  consequence of very pressing solicitations & from a beleif, which the opinions of others had impressed on my mind, that I might possibly turn out Mr. Bayard, who had been so extremely violent, as to rouse not only political, but to excite personal feeling against him. At the time I was dependent on my profession alone for the support of a numerous family & I was well aware of the fatal effects it would have on my practice & which I have since felt. The times I thought called for the sacrifice & I was [willing?]  I was successf[ul]  & its champ the mark of Repu  our flag. The few  ings of this description  a dozen, I believe to be worn . They ought to be consider 
               Stripped  by tories & toryism of a large estate  my uncle Cæsar Rodney with whom  well acquainted, thro the friendship &  [Gov]ernor McKean from purely patriotic motives I was enabled to commence life in my professional character. By my practice I have maintained not only myself & family but my father & sister, together with the family of an Aunt for a number of years. And should before this, have acquired a competence had not an attack of the yellow fever in 98’ brought me to the verge of the grave & laid the foundation of a state of extreme ill health which contin[ued]  1800. 1801. I was  & indeed afterw[ards]  my profession with  am now in the  [be]tter state of health  & can therefore  with increased assiduity  me to this step at this period. I have  
 ved that my present situation is ruinous  business. Recollect the judges are  al & I have no favor to expect now  it from the Court: Another reason which I cannot fully explain but which you will feel the force of, in consequence of a change of disposition on the part of one who ought to aid & assist me produced too by federal intrigue, my family situation is so altered that I would not for any consideration be dependent for a single dollar. This reason with a man of independent mind is insuperable & with me it has been conclusive, ever since I was  not suffer 
 
               
  that I should not be  I was first set up, &  resolution they have  again & you will perceive  from Read Montgomery & A  I have been pressed. They are a few of  number I have received. Mr. Read  you know. Dr Alexander has been once  for Governor & once for Rep. to Cong. T. Montgomery has been our candidate for Governor also.
               I enclose you also letters from my friends J. Warner & H. Niles which contain some material information. As to Vaughan who submitted to a public cow-skinning from a Fed. sometime ago & Mendenhall who has lately submitted to a caning from a Republican, they are of themselves too contemptible to be named. But to me the authors of the  Clane, for the , now leagued  mischief excites in  [be]cause they have no  but on the subject of  the game which this infamous  to play at the last Boro[ugh] , when the barge-men were all ma  te. They consider Wilmington as the  of Republicanism & endeavor by little  difference about market houses spring water & strict regulations to create division, in hopes that in time it will extend itself to politicks. Mr. Dickenson who had been too long imposed on by the artifice & sycophaney of Vaughan gave me when I visited home a dinner at which the principal Republicans of the Borough & its vicinity were invited. J. Warner, Dr. Tilton. Dr. Alexander &c &c. This was the signal for Bayard & B  fest that conn  isted & it is  to them.
                [appear] at public meetings.  ble to revolutionise Ke  electors of Prest. & V. Prest.  a fair opportunity of att  I shall not fail to improve.
               
               Tho’ I  promise myself to be of so much use & importance, as you have been partial enough to me, to suppose, yet after an acquaintance with the rules of the house & the forms of proceeding & understanding the temper of members I could be of much more service than hitherto. Thus far I have endeavoured to pursue that unassuming course which should not excite the least jealousy & to adopt that line of conduct which might enable me to heal any  ing acquired in a  house & attained  endeavour to imitate  by associating with the  in their different lodgings &  very great subject before it  house. This is the proper  [num]erous a body. It would require  time but it would be well  heretofore been principally occupied in writing letters  I seldom write less than a dozen  hoping it will produce a good effect. [I will] thank you to return this as I have not time to copy it
               Yours most Sincerely
               
                  C. A. Rodney 
               
            